Citation Nr: 0534825	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-34 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for contact irritation to 
the face, neck, and eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a travel board hearing at the RO in 
June 2005 before the undersigned Veteran Law Judge.  The 
transcript is of record.


FINDING OF FACT

Contact irritation to the face, neck and eyes did not have 
its onset during active service, or otherwise result from 
disease or injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for contact 
irritation to the face, neck and eyes.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The RO provided adequate, timely pre-adjudication notice of 
the VCAA consistent with controlling law and regulation via a 
letter sent to the veteran in August 2003.  The veteran was 
informed that VA would obtain VA records and records of other 
Federal agencies, and that he could submit private medical 
records, including a medical opinion, or authorize VA to 
obtain the records on his behalf.  He was also informed of 
the evidence necessary to substantiate the claim.  The 
veteran was also asked to provide any evidence he had 
pertaining to the claim.  

As for content of the VCAA notice, the document substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, 
supra (38 C.F.R. § 3.159 notice).

The veteran reported in August 2003 that he had no further 
evidence to add to the case.  He testified at an RO hearing, 
along with his wife, in September 2004.  He also testified at 
a hearing before the undersigned Veterans Law Judge in June 
2005.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Private and VA medical evidence is of 
record.  VA examination was not provided.  It is noted that 
the veteran requested VA examination for his eyes at the 
travel Board hearing.  The Board denies this request because 
the veteran has not presented evidence triggering such an 
examination under controlling VCAA and regulatory criteria.  
Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
disability may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  There is no 
current contact irritation of the face and skin, or eyes, 
noted in the medical record.  While the veteran claims he has 
cataracts and dry eyes, he has produced no current medical 
evidence of these disorders and no medical evidence 
suggesting any such disorder, if exists, is causally related 
to service.  The RO informed him in August 2003 that he would 
need evidence showing that his claimed condition existed from 
military service to the present time, and the veteran has not 
provided such evidence.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been met. 


II. Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records show that, while stationed in Germany 
performing his duties as a fuel engineer, the veteran was 
provided emergency room treatment in March 1966 for injury to 
the face, neck and eyes due to diesel fuel which sprayed in 
his face when the fuel line broke under pressure as he was 
operating the pump.  The diagnosis was acute bilateral 
conjunctivitis secondary to the fuel contact.  On the 
veteran's service separation examination report dated in 
April 1966, he reported no eye trouble.  His eyes and skin 
were noted to be normal and the summary of defects included 
left eye astigmatism, partially corrected.  The service 
record shows treatment for bilateral conjunctivitis, iritis, 
blepharitis, and dry eyes dating from October 1964.  [Service 
connection for conjunctivitis was denied, and is not on 
appeal.]  Furthermore, the record shows a diagnosis of 
congenital, bilateral non-disqualifying cataracts in January 
1965.  

Treatment records from Danbury Hospital show no treatment for 
contact irritation of the eyes, neck and face.  VA 
Connecticut Healthcare treatment electronic review dated in 
October 2004 and medical problems summary dated in September 
2004 show no findings or treatment for contact irritation to 
the face, neck and eyes.  A review of systems at that time 
showed no eye pain among other things.  

The veteran filed the instant claim for service connection in 
July 2003.  He maintains that he permanently injured his 
face, neck and eyes during the fuel accident in 1966.  He 
testified that he is receiving treatment through VA.  He 
stated that he has cataracts and dry eyes as a result of the 
fuel injury.  He treats and manages his skin irritation 
himself with Noxema skin cream.  

Thus, medical records fail to disclose a current diagnosed or 
noted disorder characterized as contact irritation of the 
face, neck and eyes.  Contrary to the veteran's contention 
that he has these conditions that are related to his accident 
in service, there is no competent medical evidence of a 
current disability.  The only evidence of a current condition 
is the veteran's contentions.  The actual medical evidence 
does not support the claim.  While the veteran is competent 
to describe the symptoms that he experienced, his statements 
are without significant probative value in regard to the 
issue at hand, as the veteran has not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The veteran's personal belief that he has current contact 
irritation to the face, neck and eyes cannot serve to prove 
that the disability, even if present, had its onset during 
active service or is related to any in-service disease or 
injury.  VA does not generally grant service connection for 
symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  In the present case, the veteran has presented 
no medical evidence to support his complaints of symptoms, 
despite the RO's request for such evidence.  Moreover, the RO 
has attempted to obtain treatment records from the VA 
facilities where the veteran testified he was being treated.  
However, the request yielded only the aforementioned 
treatment records, which do not support the claim.  The duty 
to assist is not a one-way street.  If an appellant wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the absence of medical evidence establishing current 
disability, the preponderance of the evidence is against the 
claim for service connection for contact irritation to the 
face, neck and eyes.  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the Court noted that, "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability...  
In the absence of proof of a present disability there can be 
no valid claim."

With respect to the in-service findings of astigmatism and 
congenital cataracts, the Board points out that service 
connection for a congenital or developmental defect or 
refractive error of the eye is precluded by law.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2005).

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  That doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim for service 
connection for contact irritation to the face, neck and eyes.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for contact irritation to the face, neck 
and eyes is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


